 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD SPENCE,                                     No. 2:19-cv-02318 GGH P
12                       Petitioner,
13            v.                                         ORDER
14    KELLY SANTORO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

20          Petitioner has filed a “request to transfer amended habeas corpus petition exparte.” ECF

21   No. 3. Petitioner states when he filed his amended petition, he failed to include the case number

22   to his case and a new action was mistakenly opened. Petitioner confirms the “instant petition is

23   the same as the initial petition, with elaboration on claim/ground four, but in all other respects the

24   same.” ECF No. 3 at 1. Accordingly, petitioner requests the undersigned to transfer his amended

25   petition to Case No. 2:19-cv-00894-AC. Review of the court’s records confirms that the pending

26   petition is challenging the same 2013 conviction in the Sacramento County Superior Court for

27   ////

28   ////
                                                        1
 1   torture, spousal abuse with great bodily injury, assault with great bodily injury, criminal threats

 2   and enhancements as the habeas petition filed in Spence v. Santoro, 2:19-cv-00894-AC.

 3   Moreover, the claims and relief sought are nearly identical.

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. The Clerk of the Court is directed to refile petitioner’s amended petition for writ of

 6   habeas corpus (ECF No. 1) in 2:19-cv-00894-AC; and

 7           2. This case having been opened in error, the Clerk of the Court is directed to close

 8   this case.

 9   Dated: December 9, 2019
                                                 /s/ Gregory G. Hollows
10                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
